                                          Case 4:21-cv-02649-YGR Document 12 Filed 08/04/21 Page 1 of 3




                                   1                                     UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         GREGORY L. BROWN,
                                   4                                                           Case No. 21-cv-02649-YGR (PR)
                                                           Petitioner,
                                   5                                                           ORDER GRANTING REQUEST FOR
                                                     v.                                        CERTIFICATE OF APPEALABILITY;
                                   6                                                           DENYING MOTION FOR
                                         M. ATCHLEY, Warden,                                   APPOINTMENT OF COUNSEL; AND
                                   7
                                                           Respondent.                         GRANTING REQUEST TO PROCEED
                                   8                                                           IN FORMA PAUPERIS ON APPEAL

                                   9              Petitioner Gregory L. Brown filed the instant pro se petition for a writ of habeas corpus

                                  10   pursuant to 28 U.S.C. § 2254. On May 6, 2021, the Court dismissed the petition because it was a

                                  11   second petition, successive to his previous case, Case No. C 98-02013 MMC (PR), and he had not

                                  12   obtained from the Ninth Circuit Court of Appeals an order authorizing the district court to
Northern District of California
 United States District Court




                                  13   consider the petition.

                                  14              On May 24, 2021, Petitioner filed a notice of appeal and an application for a certificate of

                                  15   appealability (“COA”). Dkt. 9. Petitioner also moves for appointment of counsel and leave to

                                  16   proceed in forma pauperis on appeal. Id.

                                  17              In an Order dated July 28, 2021, the Ninth Circuit remanded the case to the district court

                                  18   “for the limited purpose of granting or denying a [COA] at the court’s earliest convenience.” Dkt.

                                  19   11 at 1.

                                  20              An appeal may not be taken to the court of appeals from the final order in a habeas corpus

                                  21   proceeding unless the petitioner first obtains a COA. See 28 U.S.C. § 2253(c); Fed. R. App. P.

                                  22   22(b). Section 2253(c)(1) applies to an appeal of a final order entered on a procedural question

                                  23   antecedent to the merits, as here. See Slack v. McDaniel, 529 U.S. 473, 483 (2000).

                                  24              “Determining whether a COA should issue where the petition was dismissed on procedural

                                  25   grounds has two components, one directed at the underlying constitutional claims and one directed

                                  26   at the district court’s procedural holding.” Id. at 484-85. “When the district court denies a habeas

                                  27   petition on procedural grounds without reaching the prisoner’s underlying constitutional claim, a

                                  28   COA should issue when the prisoner shows, at least, that jurists of reason would find it debatable
                                          Case 4:21-cv-02649-YGR Document 12 Filed 08/04/21 Page 2 of 3




                                   1
                                       whether the petition states a valid claim of the denial of a constitutional right and that jurists of
                                   2
                                       reason would find it debatable whether the district court was correct in its procedural ruling.” Id.
                                   3
                                       at 484. As each of these components is a “threshold inquiry,” the federal court “may find that it
                                   4
                                       can dispose of the application in a fair and prompt manner if it proceeds first to resolve the issue
                                   5
                                       whose answer is more apparent from the record and arguments.” Id. at 485. Supreme Court
                                   6
                                       jurisprudence “allows and encourages” federal courts to first resolve the procedural issue, as was
                                   7
                                       done here. See id.
                                   8
                                              Here, the Court dismissed the instant petition after finding that it was a second or
                                   9
                                       successive petition. Upon review, the Court now finds that Petitioner was not challenging the
                                  10
                                       same conviction and sentence at issue here, and instead he alleged ineffective assistance of
                                  11
                                       counsel based on his court-appointed trial counsel’s actions relating to the motion/petition for
                                  12
Northern District of California




                                       resentencing under California Penal Code § 1170.95. See Dkt. 1 at 6-19. In light of this, jurists of
 United States District Court




                                  13
                                       reason could find it debatable whether this Court was correct in finding that Petitioner was
                                  14
                                       challenging the same conviction/sentence. Thus, the motion for a COA is GRANTED.1 Dkt. 9.
                                  15
                                              Also before the Court is Petitioner’s motion for appointment of counsel, which is DENIED
                                  16
                                       without prejudice to his renewing the motion in the court of appeals. Dkt. 9. Petitioner’s request
                                  17
                                       for leave to proceed in forma pauperis on appeal is GRANTED. Dkt. 9. The Clerk of the Court
                                  18
                                       shall process the notice of appeal.
                                  19

                                  20
                                              1
                                  21             The Court notes that Petitioner filed a prior action, Case No. C 20-cv-3405 YGR (PR),
                                       which it also dismissed after finding that his action was a second or successive petition. See Dkt.
                                  22   7 in Case No. 20-cv-3405 YGR (PR). Petitioner appealed, and the Ninth Circuit has not yet ruled
                                       on the appeal. See Ninth Circuit Case No. 20-16290. This Court denied Petitioner’s request for a
                                  23   COA. See Dkt. 12 in Case No. 20-cv-3405 YGR (PR). However, upon review, the Court now
                                       finds that Petitioner was not challenging the same conviction and sentence, and instead his claims
                                  24   related to the state court’s denial of his state habeas petition upon finding that the amendments to
                                       California Penal Code §§ 188 and 189 did not affect his convictions. See Dkt. 1 at 6-16 in Case
                                  25   No. 20-cv-3405 YGR (PR). In addition, Petitioner’s prior case seems to be unexhausted because
                                       he had not presented his claims to the state appellate and supreme courts when he filed that case in
                                  26   2020. See id. at 6 fn. 1. Thus, even though dismissal of that prior action still seems to have been
                                       appropriate, the request for a COA should have been granted because jurists of reason could find it
                                  27   debatable whether this Court was correct in finding that Petitioner was challenging the same
                                       conviction/sentence.
                                  28                                                        2
                                          Case 4:21-cv-02649-YGR Document 12 Filed 08/04/21 Page 3 of 3




                                   1
                                             This Order terminates Docket no. 9.
                                   2
                                             IT IS SO ORDERED.
                                   3
                                       Dated: August 4,2021
                                   4
                                                                                   ______________________________________
                                   5                                               JUDGE YVONNE GONZALEZ ROGERS
                                                                                   United States District Judge
                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                               3
